DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant appears to assert that claims 14-17 should not be withdrawn from prosecution – however, this not persuasive to the extent that these claims do not appear to be supported by the elected invention – and in fact there are concerns whether these claims are supported by the originally filed detailed disclosure at all.
Applicant’s arguments point to Fig. 1 and 2 – however this is immaterial to the extent that the election was directed toward the invention of Figures. 4 and 5, not figure 1 and 2. Applicant appears to allege that “the two components of the ‘adjustment part’ could be the adjusting member 20 and the coupling element 22 or the adjusting member 20 and the lock rod 24”. However, this is not persuasive. First, it is noted that these elements are not found in Figs. 4 and 5. Furthermore, such an interpretation would not be consistent with the specification and therefore would not be a fair, broadest reasonable interpretation of the claims in light of the specification. Claim 14 recites “wherein the adjustment part includes a proximal component and a distal component, and axially positioning the adjustment part relative to the at least one of the piston and piston rod comprises axially moving the proximal and distal components of the adjustment part relative to one another”. While “adjustment part” is not used in the specification a clear analog thereof “adjusting member” is used, whereby “adjusting member” is explicitly referenced by element (20) and is recited separate and distinct from “interlock member 22” and “lock rod 24” (see Par. 58). Par. 58 clearly indicates the “interlock member 22” to be a dependent feature of the piston rod 26 NOT the adjusting member, i.e. “an interlock member 22 of the piston rod 26” [emphasis added]. The “lock rod 24” is held wholly remote from the adjusting member (20) for all conditions of the assembly (see Fig. 1-3) – such that it would be a highly constrained interpretation, contrary to the text of the specification, to infer that elements (20) and (24) should somehow be considered to be joint parts of a common “adjustment part”, particularly as the locking rod does not perform an “adjusting” function but rather a “locking function”. To the extent that the claims are to be read in light of the specification it would appear to be improper for Examiner to constrain an interpretation to suggest that a singularly disclosed “adjusting member” should not be considered the analog of the claimed “adjustment part”, but rather the “adjustment part” should be formed by two members which are either disclosed as being EXPLICITLY part of the piston rod (Par. 58 – e.g. “an interlock member 22 of the piston rod 26”) or are maintained wholly remote from one another during operations of the device (i.e. the lock rod never contacts or directly interacts with element 20).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 14-17, 31, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 31, Applicant claims “wherein the distal surface of the piston rod faces in a distal direction” which in combination defines the “distal surface” as a surface of the piston rod which is in “contact” with the adjustment part. However, the originally filed detailed disclosure does not appear to provide support for this particular interpretation of the “distal surface”. Examiner notes that the only mention of a “distal surface” is made in Claim 5 (which was not originally filed) which recites “the adjustment part contacts a proximal surface of the piston and a distal surface of the piston rod”. Nor are any analogs (e.g. “distal face”) discussed in the specification as it pertains to the piston rod and most important contact between the adjustment member and this distal surface/face. Looking at the illustrated embodiments a gap (34) is prominently discussed and illustrated (see Fig. 1, Fig. 4) and is still labeled (see Fig. 2) in an assembled “clearance eliminated configuration”. The existence of this gap appears to be important (see Par. 29) inasmuch as “[u]pon insertion of the piston rod into the receptacle, a circumferential gap between an inner surface of the receptacle and an outer surface of the piston rod should exist in order to receive at least a portion of the deformable adhesive…” While not explicitly labeled in Fig. 3 and 5 – the gap (labeled in Fig. 1, 2, and 4) appears to persist (see below – enlarged to show detail) and is conspicuously present in Fig. 7. As such, it would appear that the gap is not only present in all disclosed embodiments, but is in fact necessary for proper function of the device as disclosed (Par. 29). 

    PNG
    media_image1.png
    818
    482
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    651
    556
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    917
    806
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    843
    559
    media_image4.png
    Greyscale


Examiner further notes that previously presented Claim 2 used the broader term “abut” – which was indicated by the specification as being permissive to “a very small clearance or gap between two parts” (Par. 15). 	As such, any interpretation which requires the contact to occur between a distal facing surface of the piston rod and the adjustment part is not supported by the instantly filed detailed disclosure.
	Further Regarding Claim 2, Examiner further notes that the originally filed detailed disclosure does not appear to provide support for the limitation “axially positioning an adjustment part… while the piston rod is stationary with respect to the proximal housing component”. The term “stationary” is used in only two locations in the originally filed detailed disclosure: 
(Par. 15) which recites “the interaction of the adjusting member and the interlock member effectively provides a method to eliminate unwanted clearance, wherein the piston rod itself may remain relatively stationary within the drug delivery device, e.g. with respect to the cartridge or with respect to a housing component of the drug delivery device” [emphasis added] – whereby “relatively” stationary is not commensurate in scope with “stationary” and is permissive to some degree of movement; and
(Par. 17) which recites “interlock member may be configured to allow the piston rod to be moved in the proximal direction while the cartridge’s piston remains stationary”.

	Neither of these sections are held to be consistent with Applicant’s current claim amendments which require the piston rod to be held stationary with respect to the proximal housing while the adjustment part is being positioned.
	Furthermore, Applicant’s instant claim appears to run contrary with the manner in which the elected species (Fig. 4 and 5) is disclosed as being assembled. Particularly, here it would appear that the device is intended to be assembled with the adjustment member (46) held stationary and the “piston rod 48” to “axially move… into the receptacle of the adjusting member 46 so that the piston rod 48 may be secured to the adjusting member 46” (Par. 62). 
Regarding Claim 14-17, should Applicant argue that Claim 14 describes features which have been sufficiently disclosed in association with the elected Species B. Examiner submits no such “proximal component” or “distal component” of the “adjustment part” are explicitly identified. As such, the written description does not appear to provide support for these claimed features without a constrained reading of the claims contrary to the manner in which the detailed disclosure describes the species.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 14-17, 31, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Applicant recites the limitation “axially positioning an adjustment part… while the piston rod is stationary with respect to the proximal housing component” which lacks antecedent basis in the originally filed specification such that it is not immediately clear what Applicant means by “is stationary with respect to the proximal housing” particularly inasmuch as the specification appears to be permissive to at least some relative movement of the piston rod and housing (see Par. 15 and 62).
Claims 14-17 are alternative rejected as indefinite inasmuch that the scope of the claim cannot adequately be determined based upon the divergence between the instant claim language and the language used in the specification to describe the invention – see particularly Species B, whereby the scope of the claims cannot be ascertained to the extent that the “adjustment part” is never identified in the specification – nor are any “proximal component” or “distal component”. Examiner notes that there is an “adjusting member” disclosed – but such an element is singular in nature – and it would not ordinarily be appropriate to infer that a claim element which is met by a singular element in the specification to be met by two elements in a claim – particularly if those elements are disclosed in the specification as either being expressly part of the piston rod (see Par. 58 – e.g. “an interlock member 22 of the piston rod 26”) or are maintained wholly remote from one another during operations of the device (i.e. the lock rod never contacts or directly interacts with element 20). Examiner submits that to force the claims to read upon the disclosed species without clear direction from the specification causes the claim language to lose all meaning. As such, were the claims to issue would be infringers would have no clear ability to understand the metes and bounds of the “adjustment part” and would be left wondering if it could be met by parts of the piston rod (both integrally or separately formed), parts of the casing (e.g. the mortise and tenon fitment between 14 and 12), the mount (32), an actuation button (not shown – at the proximal end of the device)…etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4, 6-8, 10-13, 18-21, and 31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Publication No. 2011/0046567 (“Radmer”).
Regarding Claims 2, Radmer discloses a method of assembling a drug delivery device (10), the method comprising:
Securing (via 22, 33 – Par. 65) a cartridge holder (20) having a medicament cartridge (40) disposed therein to a proximal housing (30) component of the drug delivery device in a manner such that a piston rod (see 160; see also generally 50) secured to the proximal housing component is configured to operably engage a piston (44) that is axially slidable within the medicament cartridge for dispensing a dose of medicament from the medicament cartridge (Par. 59, 68); and
axially positioning an adjustment part (170) relative to at least one of the piston and the piston rod such that the adjustment part such that after axially positioning the adjustment part relative to the at least one of the piston and the piston rod, the adjustment part contacts a proximal surface of the piston and a distal surface of the piston rod (see Fig. 8 and Fig. 10) whereby Examiner submits that the “distal surface” of the piston rod can be understood to be inclusive to the protrusions (162) as well as the frusto-conical nose of the piston rod (Par. 68, 70; Fig. 10). Radmer describes that, as per assembly, the “piston foot 170 is axially pushed onto the piston rod 160” which is implicit to the piston foot being moved (RE: “axially pushed”) and the piston rod remaining stationary, and therefore stationary with respect to the proximal housing component. Furthermore, Radmer recites (Par. 71) “[d]uring assembly the usual procedure as disclosed in Fig. 10 would be first to assemble the dose setting and injection mechanism, thereafter attaching the piston rod foot 170 on the piston rod 160 and finally to press the cartridge holder 120 with the cartridge 140 into the position”. As such, it is clear that the adjustment member is axially positioned relative to the piston rod while the piston rod is stationary with respect to the housing such that some time after such relative positioning the adjustment part contacts a proximal surface of the piston and a distal surface of the piston rod. Examiner notes that the claim only seeks to limit the “axially positioning an adjustment part relative to” (in alternative form) at least one of the piston and the piston rod while the piston rod is stationary with respect to the proximal housing component.
Regarding Claim 3, Radmer discloses before axially positioning the adjustment part relative to at least one of the piston and the piston rod, the adjustment part is axially spaced from at least one of the piston and the piston rod (see Fig. 6-8).
Regarding Claim 4, Radmer discloses securing the cartridge holder and axially positioning the adjustment part are performed simultaneously (Par. 70 and 71).
Regarding Claim 5, Radmer discloses after axially positioning the adjustment part relative to at least one of the piston and the piston rod, the adjustment part contacts a proximal surface of the piston and a distal surface of the piston rod (see Fig. 10).
Regarding Claim 6, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (Par. 70, 71).
Regarding Claim 7, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod comprises using adhesive (Par. 70).
Regarding Claim 8, Radmer discloses the adhesive is a curable adhesive, and axially securing the adjustment part relative to at least one of the piston and the piston rod comprises curing the curable adhesive (i.e. the “melting zone” 181 and subsequent hardening thereof can be considered either a “welding” process or a “curable adhesive” process – see also the “glued together” alternative).
Regarding Claim 10, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod comprises adhering the adjustment part to the piston rod (Par. 70, 71).
Regarding Claim 11, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod comprises bonding or welding the adjustment part (Par. 70, 71).
Regarding Claim 12, Radmer discloses bonding or welding the adjustment part to the piston rod (Par. 70, 71).
Regarding Claim 13, Radmer discloses axially securing the adjustment part relative to the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (Par. 70, 71).
Regarding Claim 18, Radmer discloses the adjustment part defines a receptacle (see the female space between the wings 171 which receives a male component (162,161) of the piston rod.
Regarding Claim 19, Radmer discloses axially securing a distal end of the piston rod relative to the receptacle of the adjustment part after axially positioning the adjustment part relative to at least one of the piston and the piston rod (Par. 70, 71).
Regarding Claim 20, Radmer discloses sliding a distal portion (162, 161) of the piston rod within the receptacle of the adjustment part (see Fig. 6-8).
Regarding Claim 21, Radmer discloses disposing the medicament cartridge in the cartridge holder of the drug delivery device (see Fig. 1 or Fig. 10).
Regarding Claim 31, to the extent that Applicant appears to be using “contact” as an analog of “abut”, whereby “abut” is held to be permissive to the presence of gaps (Par. 15) it is submitted that, in Radmer the distal face of the piston rod broadly “contacts” (as an analog of “abut” which is permissive to gaps) the adjustment part (see Fig. 8). Furthermore, Examiner submits that the slanted surfaces of the protrusions (162) can be considered a distal facing surface of the piston rod such that direct contact therebetween is provided (see Fig. 6 and 8).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6, 13, 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0210199 (“Atterbury”).
Regarding Claims 2 and 31, Atterbury discloses a method of assembling a drug delivery device (Fig. 1), the method comprising:
securing a cartridge holder (42) having a medicament cartridge (22) disposed therein to a proximal housing (26) component of the drug delivery device in a manner such that a piston rod (122) secured to the proximal housing component is configured to operably engage a piston (34) that is axially slidable within the medicament cartridge for dispensing a dose of medicament from the medicament cartridge; and
axially positioning an adjustment part (35) relative to at least one of the piston and the piston rod such that after axially positioning the adjustment part relative to the at least one of the piston and the piston rod, the adjustment part contacts a proximal surface of the piston and a distal surface of the piston rod (see Fig. 4 – i.e. the distal surface of 35 contacts the proximal surface of piston 34 and the proximal surface of the interior cup of 35 contacts the distal surface of the piston rod (120).
In the instant case Atterbury recites Fig. 2 illustrates the piston rod (120) in an extended position “prior to the mounting of the cartridge assembly to the reusable pen base” and Fig. 4 illustrates the components in an assembled state “with the cartridge assembly fully mounted to the reusable pen base”. For assembly of the device, Atterbury recites (Par. 93) “a user will… first maneuver the components such that the distal end 121 of drive screw 120 is inserted within hub 46 and tip collar 38 and in contact with rod tip base disc 37. Pen base 26 and cartridge assembly 24 are then manually moved together in an axial direction until hub 46 is axially introduced into the pen base hollow interior…In the course of this movement, rod tip 35 is first moved farther into cartridge 22 to close up any spacing that may have existed between it and the plunger 34, and then drive screw 120 is forced axially and screws through floating nut 60. The drive screw 120 is so pushed back or reset, rather than plunger 34 being forced to slide within cartridge 22, due to the relatively low frictional resistance to resent of the drive assembly”. As such, this section of Atterbury is suggestive that the adjustment part (35) is FIRST inserted onto the distal end of the piston rod (120) and THEN the piston rod is “pushed back or reset” – i.e. a relative movement between the piston rod and the proximal housing component. Examiner notes that based on the breadth of the instant claims the adjustment part must merely be positioned “while the piston rod is stationary with respect to the proximal housing component” and as such, within the context of the claim it is permissible to present relative movement between the piston rod and proximal housing both BEFORE and/or AFTER positioning of the adjustment part. It is understood, based upon Par. 93 that the adjustment part (i.e. rod tip 35) is FIRST axially positioned relative to the piston rod such that the adjustment part contacts the piston and piston rod prior to any proximal movement of the piston rod.
Examiner further notes that the broadest reasonable interpretation “the adjustment part contacts… a distal surface of the piston rod” does not appear to (based upon the specification) necessarily require the adjustment part to contact the distal most, distal facing surface of the piston rod” (see Clm. 31 which presents this limitation later indicating that parent Claim 2 is broader than a distally facing surface and would merely present any surface which is located at the distal end region of the piston rod). Examiner submits that such an interpretation is consistent with the specification inasmuch as the phrase “distal surface” is never used in the body of the specification and the disclosed embodiments (see Fig. 7) include a positioning step wherein the distal facing surface of the piston rod is not provided in contact with the adjustment part after positioning. Examiner also notes that Applicant’s elected embodiment (see the species of Fig. 4 and 5) appears to illustrate a gap between the distal facing surface of the piston rod and the adjustment part (see below – enlarged to illustrate detail). To that extent, Examiner submits that (at least for Claim 2) there does not appear to be any requirement for the adjustment part to be fully seated upon a stationary piston rod element.

    PNG
    media_image5.png
    796
    745
    media_image5.png
    Greyscale

Should Applicant argued that the phrase “contacts… a distal surface of the piston rod” necessitates the adjustment part to contact the distal-most, distally facing surface of the piston rod during assembly WHILE the piston rod is maintained stationary with respect to the housing, the following is presented. Upon full assembly (Fig. 4) the piston rod distal face is shown in apposition with the proximal, interior face of the adjustment part (see below – enlarged to show detail).

    PNG
    media_image6.png
    881
    647
    media_image6.png
    Greyscale

Based upon the disclosure of Atterbury (see Par. 93) it would appear the step of mating the adjustment part and the piston rod occurs “first” and “then” the piston rod is moved proximally, thereby suggesting that this mating step is complete PRIOR to movement of the piston rod. However, Examiner further notes that in the event of any interpreted ambiguity to Atterbury there presents only three options – i.e. the adjustment part is brought into contact with the distal face of the piston rod BEFORE retraction of the piston rod (as implied by Par. 93), DURING retraction of the piston rod, or AFTER retraction of the piston rod, whereby if the complete apposition step occurs either BEFORE or AFTER movement the step is read upon by the instant claims. Furthermore, Examiner submits that temporal relationship between the apposition step and the proximal movement of the piston rod is an obvious design choice based upon the forces exhibited between the adjustment part and the piston rod as compared to the resistance of the piston rod to be moved proximally as it presents only three, finite possible solutions. It has been held that it is obvious to select one of a finite number of identified, predictable solutions, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and as such it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the dimensions of the adjustment part and the piston rod to be sufficient for assuring that the apposition step occurs BEFORE or AFTER the piston retraction has occurred (i.e. the piston is in a stationary configuration with respect to the proximal housing), thereby only achieving the predictable and expected outcome of providing a specific temporal arrangement of the assembly steps selected from a finite group of ONLY three (3) possible solutions. 

Should Examiner’s arguments that Par. 93 as it pertains to “rod tip 35 is first moved farther into cartridge 22… and then drive screw 120 is forced axially and… is so pushed back or reset…” indicates that the adjustment part is FIRST placed on a stationary (with respect to the housing) piston rod and THEN the piston rod is pushed back axially not be found persuasive – Examiner submits that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to first place the rod tip (35) into seated engagement with the distal end of the piston rod (120) of the invention of Atterbury, thereby only achieving the expected results of assembling the two components in only one of three possible orders in accordance with the manner in which the invention is described as being assembled – i.e. the adjustment part (35) must make initial contact with the distal end of the piston rod prior to any relative movement between the piston rod (120) and the proximal housing (26) – whereby the system will work equally well irrespective of when the apposition step occurs.
Regarding Claim 3, Atterbury discloses before axially positioning the adjustment part relative to at least one of the piston and the piston rod, the adjustment part is axially spaced from at least one of the piston and the piston rod (see Fig. 2).
Regarding Claim 4, Atterbury discloses securing the cartridge holder and axially positioning the adjustment part are performed simultaneously (see Fig. 2/3 and Fig. 4 in series).
Regarding Claim 6, Atterbury discloses axially securing the adjustment part relative to at least one of the piston and the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (see Fig. 4 – whereby the securement between the mating components of the proximal housing and the cartridge holder secures the position of the piston rod with respect to the adjustment part).
Regarding Claim 13, Atterbury discloses axially securing the adjustment part relative to the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (see Fig. 4 – whereby the securement between the mating components of the proximal housing and the cartridge holder secures the position of the piston rod with respect to the adjustment part).
Regarding Claim 18, Atterbury discloses the adjustment part defines a receptacle (see Fig. 2).
Regarding Claim 19, Atterbury discloses axially securing a distal end of the piston rod relative to the receptacle of the adjustment part after axially positioning the adjustment part relative to at least one of the piston and the piston rod (see Fig. 4 – whereby the securement between the mating components of the proximal housing and the cartridge holder secures the position of the piston rod with respect to the adjustment part).
Regarding Claim 20, Atterbury discloses sliding a distal portion of the piston rod within the receptacle of the adjustment part (see Fig. 2/3 and Fig. 4 in series)
Regarding Claim 21, Atterbury discloses disposing the medicament cartridge in the cartridge holder of the drug delivery device (see Fig. 1).

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0046567 (“Radmer”) as applied above, and further in view of U.S. Patent No. 6,569,115 (“Barker”).
Regarding Claim 9, Radmer discloses the invention substantially as claimed except that the step of “curing the curable adhesive” comprises applying energy to the curable adhesive using an external energy source. Radmer merely describes generic “glue” without indicating how such a glue cures or using an adhesive melting process followed by allowing the adhesive to cure via cooling. However, Barker discloses that in the medical arts one specific type of adhesive/glue is a “UV curable epoxy” (Col. 3, Ln. 59-61). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a UV curable epoxy in place of the generic “glue” of Radmer, as disclosed by Barker, thereby only achieving the expected results of selecting a specific, well-known type of adhesive species in place of a generic genus recitation – such a UV curable adhesive ensuring a strong bond and avoiding premature setting/curing of the glue.


Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
As it pertains to Applicant’s arguments concerning Claims 14-17, Examiner directs Applicant’s attention to the above rejections and reiterates that the claim language deviates substantially from any language used in the specification and does not appear to direct reference to the elected embodiment(s) of Figs. 4 and 5. Examiner submits that there do not appear to any configurations wherein a “adjustment part” is provided as two components, particularly a “proximal component” and a “distal component”. Applicant references configurations which rely upon components which are disclosed as being separate and distinct from the “adjusting member” (note that “adjustment part” is not used in the specification and therefore it is unclear to what extent the “adjustment part” may be non-commensurate in scope with the “adjusting member”). Particularly, the interlock member (22) is explicitly referenced as being part of the piston rod itself (see Par. 58) and is clearly a distinctive component from “adjusting member” (20). Furthermore, lock rod (24) is maintained remote from adjusting member (20) at all times (see Fig. 1-3) and there does not appear to be any support or direction in the specification that two, non-contacting and wholly unrelated components should be somehow considered to collectively define a singular “adjustment part”.
Applicant’s analysis of the Atterbury reference does not appear to consider the express discussion in Par. 93 that “a user will… first maneuver the components such that the distal end 121 of drive screw 120 is inserted within hub 46 and tip collar 38 and in contact with rod tip base disc 37. Pen base 26 and cartridge assembly 24 are then manually moved together in an axial direction until hub 46 is axially introduced into the pen base hollow interior…In the course of this movement, rod tip 35 is first moved farther into cartridge 22 to close up any spacing that may have existed between it and the plunger 34, and then drive screw 120 is forced axially and screws through floating nut 60. The drive screw 120 is so pushed back or reset, rather than plunger 34 being forced to slide within cartridge 22, due to the relatively low frictional resistance to resent of the drive assembly”. While Applicant is correct that Atterbury does describe a floating piston rod design, it would appear, based upon the express language used in Fig. 3 that the drive screw is not pushed back or reset until after “rod tip 35” is seated upon the distal end of the drive screw 120.
Regarding Radmer, Applicant does not appear to appreciate the breadth of the phrase “distal surface” particularly in light of the instant specification wherein it is made clear that a gap persists between a distal facing surface of the piston rod and the proximal facing surface of the adjustment part such that an adhesive may be inserted within this gap. No specific “distal surface” of the piston rod is explicitly referenced in the specification and the presence of dependent Claim 31 indicates that parent Claim 2 is necessarily broader in scope such that the “distal surface” does not necessarily need to be the distal facing surface but is inclusive to the various surfaces at the distal end (see Fig. 6) of the piston rod of Radmer. Furthermore, Examiner notes that Applicant’s own disclosure does not appear to disclose a distal facing surface of the piston rod which is brought into apposition with the adjustment part (see Fig. 2, 3, 5, and 7). Rather the embodiments appear to illustrate a gap (34 – explicitly pointed out in Fig. 2) which is disclosed in the specification as persisting after assembly (see Par. 29) “in order to receive at least a portion of the deformable adhesive”.
Furthermore, Examiner notes the presence of a clear distal facing surface (see protrusions 162) of Radmer which are provided in clear contact with portion(s) of the adjustment member. Furthermore, Examiner notes that to the extent that “contact” appears to be used an analog of “abut”, Applicant’s specification is permissive to a broad reading of “abut” (see Par. 15) to be inclusive to gaps (such as the gap illustrated in Radmer). As such, the broadest reasonable interpretation of the claim would not appear to require direct and immediate contact between the distal-most distally facing surface of the piston rod and a proximal facing surface of the adjustment part such that there presents no gap between these two surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783         
08/09/2022